CROW, Presiding Judge,
concurring.
I concur in the principal opinion, and write separately only to point out that the existence of allegedly inadmissible evidence against an accused is not sufficient to vacate a guilty plea which was voluntarily and understandingly made. Hatchett v. State, 909 S.W.2d 748, 750[7] (Mo.App. S.D.1995); Gilliland v. State, 882 S.W.2d 322, 325[6] (Mo.App. S.D.1994); Farmer v. State, 758 S.W.2d 156, 157[3] (Mo.App.E.D.1988); Taylor v. State, 539 S.W.2d 589, 590 (Mo.App.1976). In Maxwell v. State, 459 S.W.2d 388, 392[2] (Mo.1970), the court held:
“The fact that there was an allegedly inadmissible confession in existence which might have been used in evidence against [the accused] is no sufficient reason to vacate the judgment and sentence entered pursuant to a plea of guilty, where the plea was otherwise voluntarily and understandably made.”
As demonstrated by the principal opinion, the record amply establishes that Movant’s plea of guilty was voluntarily and understandingly made.